Citation Nr: 1455341	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-24 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than February 16, 2010, for the award of service connection for posttraumatic stress disorder (PTSD) and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a July 2014 Board hearing held at the RO before the undersigned.  A transcript of the hearing is of record.

The Board acknowledges that additional documents were associated with the claim folder after the July 2012 statement of the case but prior to certification of the appeal to the Board.  However, because this information is not relevant to the effective date issue, a remand for the issuance of a supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (2014) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for a nervous condition on March 12, 1974, which was denied in a final May 1974 rating decision.

2.  The Veteran subsequently filed later claims to reopen in June 1983, September 1994, and August 1995, and most recently in February 2010; in June 2011, service connection for PTSD and schizoaffective disorder was finally granted effective February 16, 2010, the date of his most recent claim to reopen.

3.  The Veteran filed a timely notice of disagreement with the effective date assigned in the June 2011 rating decision.

4.  At the time of his February 2010 claim to reopen, the Veteran submitted relevant official service department records that existed and had not been associated with the claims file when VA initially decided the claim in May 1974.


CONCLUSION OF LAW

The criteria for an effective date of March 12, 1974, for the grant of service connection for PTSD and schizoaffective disorder have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes that the Veteran's attorney expressly clarified that the Veteran was seeking an effective date back to 1974, the date of the original claim for service connection for a nervous condition.  See Board Hearing Transcript at p. 2.  In the decision below, the Board grants an effective date of March 12, 1974, for the establishment of service connection for PTSD and schizoaffective disorder, when his initial claim for service connection for a nervous condition was received by VA. The decision below is considered a full grant of the benefits sought in light of the clarifying statements limiting the case or controversy in this case to an effective date in 1974.  Therefore, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of this claim given the favorable nature of the Board's decision herein. 



II.  Effective Date

The Board will first address a few preliminary matters.  In this case, in July 2011, the Veteran was awarded service connection for his psychiatric disability, and the RO assigned and effective date of February 16, 2010, the date of his most recent claim to reopen.  Because this appeal stems from the Veteran's February 2010 claim to reopen, the current version of 38 C.F.R. § 3.156(c) applies.  See 71 Fed. Reg. 52,455 (Sept. 6, 2006); Cline v. Shinseki, 26 Vet. App. 18, 23 (2012) (the amendments to § 3.156(c) became effective on October 6, 2006, and were not expressly made retroactive).  Furthermore, because the Veteran filed a timely notice of disagreement with the June 2011 rating decision that established the effective date for the grant of service connection and perfected his appeal, the Board properly has jurisdiction over the effective date issue.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).

Turning to the merits of the claim for an earlier effective date, the determination of the effective date of an award is generally governed by 38 U.S.C.A. § 5110(a), which states that, "[u]nless specifically provided otherwise . . . , the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."

Section 3.156(c) may apply in cases in which VA receives certain records after it has already issued a decision on a claim.  Under 38 C.F.R. § 3.156(c)(1), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  As part of the regulation, the Secretary has included a nonexhaustive list of records that could constitute official service department records.  Id.  However, the applicability of this regulation is tempered by subsection (2), which provides that § 3.156(c) "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim" or because the claimant did not "provide sufficient information for VA to identify and obtain the records."  
38 C.F.R. § 3.156(c)(2).  "An award made based all or in part on the records identified by paragraph (c)(1) . . . is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. 
§ 3.156(c)(3).

By way of history, the Veteran filed an original claim for service connection for a nervous condition on March 12, 1974, which was denied in a May 1974 rating decision.  Thereafter, he filed several additional claims to reopen that were denied in July 1983, December 1994, and September 1995.  Notwithstanding the finality of the May 1974 rating decision or any of the other subsequent rating decisions, however, the Board determines that an earlier effective date is warranted under 
38 C.F.R. § 3.156(c) in this case because the Veteran submitted relevant official service department records that existed and had not been associated with the claims file when VA initially decided the claim in May 1974.

Here, in February 2010, the Veteran provided a letter from the National Personnel Records Center (NPRC) and copies of new service treatment records that had not been included with the original service treatment records obtained and reviewed by the RO in 1974.   Notably, a newly obtained January 1973 service treatment record stated that the Veteran had been admitted to Ireland Army Hospital for the first time "from [Mental Health Counseling Services] MHCS where he has been followed for anxiety and depression."  (Emphasis added).  It also explained that "[h]e has twice gone AWOL from the Army when confronted with stressful situations" and that "[h]e is currently awaiting a [Medical Board Evaluation]."  Significantly, because these records were not previously part of the claims file at the time of any of the previous rating decisions, they therefore fall under the umbrella of newly submitted official service department records referred to in 38 C.F.R. § 3.156(c)(1).  

The Board acknowledges that, under 38 C.F.R. § 3.156(c)(2), "[p]aragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records."  However, these records were created by the service department in January 1973, thus they were in existence during each of the previous rating decisions.  Moreover, the existing records the RO had in its possession referenced the fact that the Veteran was in "Medical Holding" at the Ireland Army Hospital at the time of the Medical Board Proceedings.  Thus, VA was on notice that records from Ireland Army Hospital were in existence, and there is no indication here that these records would not have been obtainable due to a lack of cooperation or identifying information on part of the Veteran.  

Further, it is clear from a review of the records that these newly associated service treatment records are both relevant to the service connection claim and were relied upon by the RO in granting the claim in June 2011.  The Board notes that the June 2011 rating decision specifically stated:

On Febrauary 16, 2010 you provided additional Service Treatment Records (STRs) which were furnished on January 28, 2010 by the [NPRC].  These records document treatment on January 17, 1973 for anxiety and depression, as well as, two periods of AWOL from the Army due to being confronted with stressful situations while in Germany. . . .

[T]here is documented treatment for anxiety and depression, as well as, two periods of AWOL, due to stressful situations.  Based on this information and the aforementioned medical opinion, service connection . . . . has been established as directly related to medical service."  

(Emphasis added).  Accordingly, the limiting factors of 38 C.F.R. § 3.156(c)(2) do not apply, and the Veteran is entitled to the benefit of an earlier effective date under 38 C.F.R. § 3.156(c)(3) with respect to his initial claim for service connection filed in March 1974.  Therefore, a March 12, 1974 effective date is warranted, the earliest date that can be considered a claim for benefits.

The February 2011 VA psychiatric examination report indicated that the Veteran's previous diagnosis of anxiety and depression is part of the PTSD and schizoaffective disorder since the military and do not represent a separate diagnosis.  This opinion suggests that entitlement arose long ago, but the Board emphasizes that the actual date that entitlement arose is of no issue in the present case, because even assuming that entitlement to service connection arose at an earlier time, the law mandates that the effective date shall be "the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. 
§ 3.156(c)(3) (emphasis added).  Thus, the effective date of the grant of service connection cannot precede March 12, 1974, as a matter of law.

In conclusion, the Board finds that the Veteran is entitled to an effective date of March 12, 1974, for the grant of service connection for his PTSD and schizoaffective disorder.


ORDER

An earlier effective date of March 12, 1974, for the establishment of service connection for PTSD and schizoaffective disorder is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


